Simmons, C. J.
Where, on the trial of- a traverse to a constable’s return of personal service, it appeared that a father, his daughter, and another were sued, and that the constable found the father and daughter in the field and informed them that he had come to serve them with process, and the father re*152quested him to go to the house ; and where, upon arriving at the house, the father requested the constable to hand the papers to a person there present, to be read, and the papers were then read in the presence of all of the de' fendants and,, with their acquiescence, placed in a drawer: Held, that this amounted to personal service upon each one ami all of the defendants.
Argued October 6,
Decided October 31, 1900.
Illegality. Before Judge Janes. Haralson superior court. January term, 1900.
W. R. Hutcheson and Edwards & Ault, for plaintiff.
E. S. & G. D. Griffith, for defendant.

Judgment reversed.


All the Justices concurring, except Little, J., absent.